             Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 1 of 20




 1   Devin H. Fok, Esq. (SBN 256599)
           devin@devinfoklaw.com
 2   Ainat Kiewe, Esq. (SBN 207439)
 3         ainat@devinfoklaw.com
     DHF LAW, P.C.
 4   2304 Huntington Drive, Suite 210
 5   San Marino, CA 91108
     Ph: (310) 430-9933
 6   Fax: (818) 484-2023
 7
     Attorneys for Plaintiff and the Proposed Class
 8
 9                       UNITED STATE DISTRICT COURT
                    CALIFORNIA NORTHERN DISTRICT (SAN JOSE)
10
11   ROBERT WILLIAMS, individually         )   CASE NO. 5:21-CV-06559
                                           )
12               Plaintiff,                )   FIRST AMENDED CLASS
13                                         )   ACTION COMPLAINT FOR
           vs.                             )   DAMAGES, DECLARATORY AND
14                                         )   INJUNCTIVE RELIEF
15   TRUTHFINDER, LLC and DOES 1-          )
     10, inclusive,                        )     1. 15 U.S.C. § 1681 et seq.
16                                         )     2. Cal. Civ. Code § 1786.20 et seq.
17               Defendants.               )     3. Cal. Bus. & Prof. Code §17200
                                           )        et seq.
18                                         )
19                                         )
                                           )
20                                         )   JURY TRIAL DEMANDED
21
22         Plaintiff Robert Williams (“Plaintiff”), on behalf of himself individually and a
23   class of similarly-situated individuals, complains against Defendant TruthFinder, LLC
24   (“Defendant” or “TruthFinder”) and DOES 1-10, inclusive, and alleges as follows:
25
26
27


                  FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 1
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 2 of 20




 1                      I.   NATURE OF THE ACTION
 2
 3    1. Defendant assembles consumer information which it sells online on its
 4       website www.truthfinder.com. It claims to be “one of America’s most
 5       trusted background checking services”. It also promotes itself to potential
 6       customers by claiming that it “scans hundreds of millions of available
 7       public records, social network data, and more to provide you with a
 8       complete report.”
 9    2. Defendant creates and sells a product on its web site which it calls a
10       “Background Report” which displays such information as the individual’s
11       purported physical address, birth date, aliases, social security issued
12       location and year, emails, criminal records and sex offender registration
13       information.
14    3. Defendant will sell their “Background Reports” to anyone who pays. No
15       privacy safeguards for the subject of the screening. Defendant discloses
16       private and personally sensitive information such as the subject’s date of
17       birth, year of issuance of his/her social number. Defendant also discloses
18       private information of all of the subject’s possible relatives, friends,
19       associates, neighbors including their age, date of birth, address and phone
20       number.
21    4. Moreover, Defendant knowingly discloses incomplete and erroneous
22       criminal and sex offender information on a subject’s report including
23       information that it knew to be “unlikely” to be associated with the subject
24       of the report. Frequently, Defendant will disclose criminal history
25       information with the name of the charge, the severity of the offense or the
26       dismissal of the case such as (“dismissed” or “guilty.” The reader is left
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 2
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 3 of 20




 1       with the impression that the subject is a criminal but will not be sure
 2       exactly what crimes the subject was supposedly prosecuted for.
 3    5. Moreover, on Plaintiff’s report, Defendant disclosed the sex offender
 4       records of 100 individuals – none of them belong to Plaintiff. By mere
 5       disclosure of this information, the report gives the impression that the
 6       subject is either a repeat sex offender or is frequently associated with sex
 7       offenders. None of this was true for Plaintiff as he was never arrested,
 8       prosecuted, or convicted of any sex offense. California’s Investigative
 9       Consumer Reporting Agencies Act (“ICRAA”) and the federal Fair Credit
10       Reporting Act (“FCRA”) recognize the need for “fairness, impartiality,
11       and a respect for the consumer’s right to privacy” when a background
12       check report is procured, prepared, and utilized. See Cal. Civ. Code §
13       1786(b) and 15 U.S.C. § 1681(a)(4).          Accordingly, these laws set
14       minimum requirements that background check companies must follow in
15       order to ensure that the procurement and use of an applicant’s criminal
16       history information occur “in a manner which is fair and equitable to the
17       consumer, with regard to the confidentiality, accuracy, relevancy, and
18       proper utilization of such information.” 15 U.S.C. 1681(b); see also Cal.
19       Civ. Code § 1786(f).
20    6. In the interest of privacy, both the FCRA and the ICRAA provides an
21       enumerated list of the purposes for which a background check report can
22       be sold. Plaintiff, his family, friends, neighbors, and associates never
23       consented to a background check report. Yet, Defendant disclosed, and
24       routinely discloses private and known erroneous information to any
25       person who is willing to pay a small fee and/or a monthly subscription in
26       violation of both the FCRA and the ICRAA.
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 3
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 4 of 20




 1                    II.   FACTUAL ALLEGATIONS
 2
 3    7. In March 2019, Plaintiff’s girlfriend’s teenage son moved into the
 4       residence Plaintiff occupied together with his girlfriend, J. Garcia
 5       (hereinafter “Garcia”).
 6    8. Garcia procured a background check on Plaintiff from Defendant to
 7       obtain general character information.
 8    9. Plaintiff is informed and believes, and upon such information and belief,
 9       alleges that Defendant has been in business for a number of years and has
10       learned, or should have learned, from subjects and/or users of its
11       background reports or other sources, that its background reports are
12       routinely used for communicating information concerning consumers to
13       third parties.
14    10.The background report Defendant prepared on Plaintiff discloses a
15       number of criminal convictions, including multiple convictions for
16       criminal sexual misconduct, which do not belong to Plaintiff. Some of
17       these convictions were alleged to have occurred in Minnesota – a state
18       which Plaintiff has never visited. Specifically, a 2004 conviction in
19       Douglas Minnesota, case number 21k102000373, for criminal sexual
20       conduct – 5th degree-nonconsenual sex.
21    11.The background report Defendant prepared on Plaintiff also discloses a
22       number of incomplete information about Plaintiff, lacking the date,
23       offense, and/or disposition such as an unidentified offense of “Converted:
24       Offense L” with an offense code of “000.00” in Kandiyohi, Minnesota, a
25       state Plaintiff has never stepped foot in. There is also a May 10, 2004
26       conviction with an offense description of “Unknown Statute”.
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 4
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 5 of 20




 1    12.As a result of the false criminal sexual conduct convictions contained in
 2       the background report prepared by Defendant, Garcia broke up with
 3       Plaintiff believing that he was a convicted sex offender who had lied
 4       about his criminal history. Moreover, Plaintiff was ostracized by his
 5       neighbors and community and eventually pressured to relocate outside of
 6       the neighborhood.
 7    13.Defendant knew or had reason to know that the criminal history
 8       information is extremely low quality as it includes the following
 9       disclaimer in all of its reports:
10             The criminal record information contained in our reports may not be
11             100%          accurate or complete. This is because the information is
12             pulled from records maintained by government agencies and the
13             information contained         in those records may not be 100% accurate
14             or complete. Please use this        information as a starting point for
15             your own due diligence and          investigation.
16    14.Defendant also knowingly sold incomplete criminal records where the
17       case number, charge description, and/or charge level is often missing. A
18       simple review of the quality of its data would readily demonstrate that
19       criminal records within its database frequently omit material information
20       related to a criminal offense.
21
22                 III.   CLASS ACTION ALLEGATIONS
23    15.Defendant’s practices and procedures affected and continue to affect
24       Plaintiff and other consumers who Defendant prepares background check
25       reports on and furnishes to third parties.
26    16.SUBCLASS 1 Plaintiff asserts the First Cause of Action on behalf of the
27       putative class as defined below.


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 5
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 6 of 20




 1            All natural persons in the United States during the two years
 2            preceding this filing of this action until the final resolution of this
 3            action who were the subject of a background check report furnished
 4            by Defendant to third parties that omits important information
 5            related to a criminal case such as: the case number, criminal charge,
 6            severity of the charge, disposition or disposition date.
 7    17.SUBCLASS 2 Plaintiff asserts the Second Cause of Action on behalf of
 8       the putative class as defined below:
 9            All natural persons in the United States during the two years
10            preceding the filing of this action until the final resolution of this
11            action who were the subject of a consumer report sold by Defendant
12            to a third-party for a purpose other than the ones described under
13            Cal. Civ. C. §1786.12.
14    18.SUBCLASS 3 asserts the Third Cause of Action on behalf of the putative
15       class as defined below:
16            All natural persons in the United States during the two years
17            preceding the filing of this action until the final resolution of this
18            action who were the subject of a consumer report sold by Defendant
19            to a third-party for a purpose other than the ones described under 15
20            USC §1681b(a)(3).
21    19.SUBCLASS 4 Plaintiff asserts the Fourth Cause of Action on behalf of
22       the putative class as defined below:
23            All natural persons in the United States during the two years
24            preceding this       filing of this action until the final resolution of
25            this action who were the subject of a background check report
26            furnished by Defendant and which        the      prospective      users
27            background check report did not identify themselves         and certify


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 6
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 7 of 20




 1            the purposes for which the information in the consumer report is
 2            sought and certify that the information will be used for no other
 3            purpose.
 4    20.SUBCLASS 5 Plaintiff asserts the Fourth Cause of Action on behalf of
 5       the putative class as defined below:
 6                   All natural persons in the United States during the two years
 7                   preceding this        filing of this action until the final
 8                   resolution of this action who were the subject of a background
 9                   check report furnished by Defendant which contains
10                   information concerning consumers which are matters of
11                   public        record but did contain the source from where the
12                   information was obtained,         including the particular court,
13                   if applicable, and the date that this     information        was
14                   initially reported.
15    21.SUBCLASS 6 Plaintiff asserts that Sixth Cause of Action on behalf of the
16       putative class as defined below:
17            All natural persons in the United States during the two years
18            preceding this       filing of this action until the final resolution of
19            this action who were the subject of a background check report
20            furnished by Defendant which failed to contain notices on the first
21            page, the contents of which are set forth Cal.        Civ. C. section
22            1786.29.
23    22.SUBCLASS 7 Plaintiff asserts that Sixth Cause of Action on behalf of the
24       putative class as defined below:
25            All natural persons in the United States during the two years
26            preceding this       filing of this action until the final resolution of
27            this action who were the subject of a background check report


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 7
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 8 of 20




 1            furnished by Defendant where the report includes a matter of public
 2            record the verification of which has not been verified during the 30-
 3            day period ending on the date on which the report is furnished.
 4    23.The subclasses described above are so numerous that joinder of all
 5       members is impracticable. Although the precise number of class members
 6       belonging to each subclass is not currently known, Plaintiff is informed
 7       and believes and on that basis alleges that the subclasses are comprised of
 8       hundreds or thousands of consumers. Defendant sold thousands of
 9       Background Reports throughout the country, and its reports are
10       standardized, form documents, produced by the same online system,
11       practices, and procedures applicable to all subjects of the reports.
12    24.The identities of the individual class members should be readily
13       ascertainable from Defendants’ records. Notice may be mailed to
14       members of each subclass using the public record information in
15       Defendant’s files.
16    25.There is a significant community of interest among the class members as
17       there are questions of law and fact common to the class that predominate
18       over any questions affecting only individual class members. Those
19       questions include:
20   a. Whether Defendant violated Civ. C. section 1786.20(b) and 11 U.S.C
21      section 1681e(b) by reporting criminal history information that omits one
22      or more of the following: the case number, criminal charge, severity of the
23      charge, disposition or disposition date.
24   b. Whether Defendant violated Civ. C. section 1786.18(c) by failing to verify
25      the accuracy of the information contained in its background check reports.
26   c. Whether Defendant violated Civ. C. section 1786.16 and 11 U.S.C section
27      1681(b) by selling background check reports for an impermissible purpose.


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 8
                Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 9 of 20




 1   d.    Whether Defendant violated Civ. C. section 1786.16 and 11 U.S.C section
 2         1681e(a) by failing to obtain certification that the applicable disclosures to
 3         consumer were made.
 4   e.    Whether Defendant violated Civ. C. section 1786.28(a) by failing to      specify the
 5   source from which matters of public record were obtained.
 6         f.      Whether Defendant violated Civ. C. section 1786.29 by failing to provide
 7         the required notices to consumers.
 8         g.      Whether these violations were negligent, willful, or reckless.
 9               26.Plaintiff’s claims are typical of the claims of the subclasses, which all
10                  arise from the same operative facts and are based on the same legal
11                  theories.
12               27.Plaintiff will fairly and adequately protect the interests of the classes
13                  including members belonging to each subclass. Plaintiff is committed to
14                  vigorously litigating this matter and has no conflict with the members of
15                  the any of the subclasses. Plaintiff has secured counsel experienced in
16                  handling ICRAA, FCRA, and consumer class actions.
17               28.A class action is a superior method for the fair and efficient adjudication
18                  of this controversy. The interest of the members of each subclass in
19                  individually controlling the prosecution of separate claims against
20                  Defendant is small.
21
22                                        IV.   THE PARTIES
23
24               29.Plaintiff JOHN DOE is, and at all times relevant herein was, a resident of
25                  the County of Santa Clara in the State of California.
26
27


                    FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 9
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 10 of 20




 1    30.Plaintiff sues under a pseudonym to protect himself against additional
 2       abuse by others. If ordered by the Court, Plaintiff will submit a copy of
 3       this Complaint signed under his true name and under seal.
 4    31.Defendant is, and at all times herein mentioned was, a foreign limited
 5       liability company headquartered in San Diego, California and doing
 6       business in the County of Santa Clara in the State of California.
 7    32.Defendants DOES 1-10 are persons or entities whose true names and
 8       capacities are presently unknown to Plaintiff, who therefore sues them
 9       under such fictitious names. Plaintiff is informed and believes, and on
10       that basis alleges, that each of the fictitiously-named defendants
11       perpetrated some or all of the wrongful acts alleged in this Complaint, is
12       responsible for the harm alleged, and is jointly and severally liable to
13       Plaintiff. Plaintiff will amend this Complaint to state the true names and
14       capacities of such fictitiously-named defendants if and when they are
15       ascertained.
16    33.At all times alleged herein, each defendant was the agent or employee of
17       each of the other defendants and was acting within the course and scope
18       of such agency or employment. Accordingly, the defendants are jointly
19       and severally liable to Plaintiff.
20
21                   V.     JURISDICTION AND VENUE
22
23    34.The Court has jurisdiction over Plaintiff’s claims, and the venue is proper,
24       because Plaintiff is a resident of the County of Santa Clara; Defendants
25       committed some or all of the wrongful acts alleged herein in the County
26       of Santa Clara; and Plaintiff suffered injuries in the County of Santa
27       Clara.


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 10
      Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 11 of 20




 1
 2
                      VI. FIRST CAUSE OF ACTION:
 3              15 U.S.C. § 1681e(b) and Cal. Civ. C. §1786.20(b)
 4
 5      35.Plaintiff realleges and incorporates each of the foregoing paragraphs as
 6         though fully set forth herein.
 7      36.The background report on Plaintiff that Garcia procured from Defendant
 8         is a “consumer report” as defined under 15 U.S.C. § 1681a(d)(1), because
 9         it discloses information “bearing on a consumer’s … character, general
10         reputation, personal characteristics, or mode of living…”
11      37.Plaintiff is informed and believes and thereon alleges that Defendant
12         failed to use reasonable procedures to ensure that the information in the
13         consumer report is accurate.
14      38.Plaintiff further alleges that Defendant’s actions were willful and/or
15         reckless as Defendant had all relevant information in its possession to
16         know the criminal history regarding Plaintiff was inaccurate because it
17         categorized the criminal history under headings entitled: “Likely Criminal
18         Records”, “Possible Criminal Records’, and “Unlikely Criminal Records”.
19         In addition, each category contains a single space DISCLAIMER in small
20           font which reads:
     The criminal record information contained in our reports may not be 100%
21   accurate or complete. This is because the information is pulled from records
22   maintained by government agencies and the information contained in those
     records may not be 100% accurate or complete. Please use this information as a
23   starting point for your own due diligence and investigation.
24      39.Contrary to this DISCLAIMER, Plaintiff is informed and believes, and
25         thereon alleges that the information disclosed in Plaintiff’s report was not
26         obtained from a government agency. The criminal records and/or sex
27         offender registry records were court records at its inception. The


           FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 11
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 12 of 20




 1       information was likely to have been gathered, sold, and resold through
 2       various unknown methods such that data is of such poor quality that it
 3       fails to contain information related to the charge, the severity of the
 4       offense, the disposition, or even the correct case number. This information
 5       is known “database information” and experts within the industry know to
 6       never sell or resell such information without further verification from the
 7       courts. In fact, ICRAA 1786.18(c) requires all background screening
 8       companies to verify the accuracy of the information directly at the
 9       courthouse within the 30-day period ending on the date in which the
10       report was sold. Rather, Defendant routinely and systematically sells its
11       reports from databases, as-is, without verification directly to the
12       purchaser. The information is provided instantaneously or near
13       instantaneously rendering compliance with the ICRAA impossible.
14    40.Not only are the records on Plaintiff’s report inaccurate and/or misleading.
15       Many of the records arenot attributable to Plaintiff. A number of the
16       records appear to belong to another individual who resides in a state that
17       Plaintiff had never resided.
18    41.In addition, Defendant disclosed 100 sex offender records on his report
19       rendering the misleading impression that either Plaintiff was a convicted
20       sex offender and/or that Plaintiff frequently associates with sex offenders.
21       None of this is true.
22    42.Defendant’s violations entitle Plaintiff to damages pursuant to 15 U.S.C.
23       §1681n, including statutory damages in the amount of not less than $100
24       and no more than $1,000, punitive damages, reasonable attorney’s fees,
25       costs, and any other relief granted by this Court.
26    43.Moreover, Defendant’s violations entitle Plaintiff to damages pursuant to
27       15 U.S.C. §1681o, including actual damages such as economic damages,


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 12
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 13 of 20




 1       emotional distress, and damages to his reputation, in an amount to be
 2       determined                               at                           trial.
 3
 4                  VII. SECOND CAUSE OF ACTION:
 5                        Cal. Civ. C. §1786.18(c)

 6
      44.Plaintiff realleges and incorporates each of the foregoing paragraphs as
 7
         though fully set forth herein.
 8
      45.The background report on Plaintiff that Defendant provided to Garcia is
 9
         an “investigative consumer report” as defined under California Civil Code
10
         §1786.2(c), because the information that it has obtained from its sources
11
         and reports in turn to a third party bears on “a consumer’s character,
12
         general reputation, personal characteristics, or mode of living.”
13
      46.Defendant is an “investigative consumer reporting agency” as defined
14
         under California Civil Code §1786.2(d), because it collects, assembles,
15
         evaluates, compiles, reports, compiles, reports, transmits, transfers, or
16
         communicates consumer information for the purpose of providing an
17
         investigative consumer report to a third party for a fee.
18
      47.Defendant knew, or should have known, that the criminal history
19
         information it collected on Plaintiff was not complete and/or up to date at
20
         the time of reporting the information, in part because Plaintiff was
21
         incarcerated in California at the time Defendant reported he perpetrated
22
         and was tried for crimes in Minnesota.
23
      48.Defendant did not maintain any procedures to insure that criminal history
24
         information it reported on Plaintiff would be amended or supplemented
25
         prior to reporting it to Garcia.
26
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 13
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 14 of 20




 1    49.Defendant did not verify the accuracy of Plaintiff’s criminal history
 2       information it reported would be complete and up to date, in violation of
 3       California Civil Code §1786.18(c).
 4    50.Defendant’s violation entitles Plaintiff to the statutory damage of $10,000,
 5       along with reasonable attorney’s fees, and costs. California Civil Code
 6       §1786.50.
 7    51.Defendant’s violation was in conscious reckless disregard of Plaintiff’s
 8       rights under the statute. It knew, or should have known, that provision of
 9       incomplete and/or not up to date information would adversely affect
10       Plaintiff; however, Defendant intentionally sought to escape liabilities
11       under the law by providing misleading information to users of its reports
12       that it is not a “consumer reporting agency” under the FCRA, instead of
13       expending resources to maintain strict procedures designed to ensure that
14       the information it provided was complete and up to date.
15    52.Defendant’s willful violation of its ICRAA duty subjects it to punitive
16       damages. California Civil Code §1786.50.
17
18                     VIII. THIRD CAUSE OF ACTION
19               15 U.S.C. § 1681b and Cal. Civ. C. §1786.16
20
21    53.Plaintiff realleges and incorporates herein each allegation of the preceding
22       paragraphs.
23    54.Pursuant to ICRAA, Cal. Civ. C. §1786.16(d), an investigative consumer
24       reporting agency shall only furnish an investigative consumer report
25       solely and exclusively to an enumerated class of persons and for a
26       permissible purpose.
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 14
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 15 of 20




 1    55.At no time did Defendant believe or have reason to believe that Garcia
 2       intended to use the consumer report Defendant prepared on Plaintiff for
 3       the reasons enumerated in Cal. Civ. C. section 1786.12(d) .
 4    56.Similarly, under FCRA 15 USC §1681b, a section entitled to the
 5       “Permissible Purposes of Consumer Reports” – the subject consumer
 6       report was not sold for one of the enumerated purposes.
 7    57.Accordingly, Plaintiff’s privacy interest was violated.
 8
 9                  IX.     FOURTH CAUSE OF ACTION
10              15 U.S.C. § 1681e(a) and Cal. Civ. C. §1786.16
11
12    58.Plaintiff realleges and incorporates herein each allegation of the preceding
13       paragraphs.
14    59.An investigative consumer reporting agency shall maintain reasonable
15       procedures which require that the prospective users of the information
16       contained in a consumer report identify themselves and certify the
17       purposes for which the information in the consumer report is sough and
18       certify that the information will be used for no other purpose.
19    60.At no time did Defendant request or receive a certification from Garcia
20       that she has, inter alia, made the applicable disclosures to Plaintiff
21       required and that she will comply with Cal. Civ. C. section 1786.12(b).
22
23                     X.   FIFTH CAUSE OF ACTION:
24                          Cal. Civ. C. §1786.28(a)

25
      61.Plaintiff realleges and incorporates each of the foregoing paragraphs as
26
         though fully set forth herein.
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 15
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 16 of 20




 1    62.Defendant knew, or should have known, that the criminal history
 2       information it collected on Plaintiff was not complete and/or up to date at
 3       the time of reporting the information, in part because Plaintiff was
 4       incarcerated in California at the time Defendant reported he perpetrated
 5       and was tried for crimes in Minnesota.
 6    63.Defendant did not maintain any procedures to insure that criminal history
 7       information it reported on Plaintiff failed to specify the source from which
 8       this information was obtained, including the particular court, and the date
 9       that this information was initially reported or publicized.
10    64.Defendant’s violation entitles Plaintiff to the statutory damage of $10,000,
11       along with reasonable attorney’s fees, and costs. California Civil Code
12       §1786.50.
13    65.Defendant’s violation was in conscious reckless disregard of Plaintiff’s
14       rights under the statute. It knew, or should have known, that provision of
15       incomplete and/or not up to date information would adversely affect
16       Plaintiff; however, Defendant intentionally sought to escape liabilities
17       under the law by providing misleading information to users of its reports
18       that it is not a “consumer reporting agency” under the FCRA, instead of
19       expending resources to maintain strict procedures designed to ensure that
20       the information it provided was complete and up to date.
21    66.Defendant’s willful violation of its ICRAA duty subjects it to punitive
22       damages. California Civil Code §1786.50.
23
24
25
26
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 16
     Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 17 of 20




 1                     XI.   SIXTH CAUSE OF ACTION
 2                           Cal. Civ. C. §1786.29
 3
 4    67.Plaintiff realleges and incorporates herein each allegation of the preceding
 5       paragraphs.
 6    68.An investigative consumer reporting agency shall provide notices on the
 7       first page of an investigative consumer report, the contents of which are
 8       set forth Cal. Civ. C. section 1786.29.
 9    69.The background report Defendant prepared on Plaintiff failed to comply
10       with the requirements set forth in Cal. Civ. C. section 1786.29.
11
12                 XII. SEVENTH CAUSE OF ACTION
13              (Business & Professions Code §17200 et seq.,)
14
15    70.Plaintiff realleges and incorporates herein each allegation of the preceding
16       paragraphs.
17    71.Pursuant to Business & Professions Code §17200 et seq., Defendant was
18       obligated to refrain from engaging in unfair business practices, including
19       the unfair business practice of producing inaccurate and incomplete
20       consumer background report about Plaintiff which falsely reported he is a
21       convicted sex offender, and otherwise failing to comply with applicable
22       consumer background reporting laws of the State of California.
23    72.It is the policy of this State to enforce consumer background reporting
24       laws, to ensure that its citizens do not loss out on valuable opportunities,
25       and to protect those businesses who comply with the law from losing
26       competitive advantage to other businesses who fail to comply.
27


         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 17
           Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 18 of 20




 1           73.Defendant has engaged in the unfair business practices of consistently and
 2              knowingly committing the violations against Plaintiff as alleged in this
 3              Complaint.
 4           74.Plaintiff is a “persons” within the meaning of the Business & Professions
 5              Code §17204, and thus possesses standing to bring this suit for injunctive
 6              relief. As alleged in this Complaint, Plaintiff has suffered injury in fact
 7              from the unfair business practices of Defendant as required by Business &
 8              Professions Code §17204.
 9
10
11                                   PRAYER FOR RELIEF
12        WHEREFORE, Plaintiff prays for relief as follows:
13                 i. For a declaration that Defendant’s practices violated the statutes as
14                    specified above;
15                ii. For statutory, compensatory, special, general, and punitive damages
16                    according to proof and as applicable against Defendant;
17                iii. For interest upon such damages as permitted by law;
18                iv. For an award of reasonable attorneys’ fees provided by law under all
19                    applicable statutes;
20                v. For costs of suit;
21                vi. For injunctive relief as applicable; and
22               vii. For such other orders and further relief, in law or equity, as this
23                    Court may deem appropriate and just.
24   //
25   //
26   //
27                                DEMAND FOR JURY TRIAL


                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 18
           Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 19 of 20




 1        Plaintiff hereby request and demand a jury trial on all issues triable by jury.
 2
 3   DATED: September 1, 2021
 4                                         DHF LAW, P.C.
 5
 6
                                           ________________________________
 7                                         Devin H. Fok, Esq.
                                           Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                 FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 19
              Case 5:21-cv-06559-NC Document 7 Filed 09/01/21 Page 20 of 20



                                             PROOF OF SERVICE
 1
             I, the undersigned, declare that I am a citizen of the United States and work in the City of Los
 2   Angeles, County of Los Angeles, State of California, that I am over the age of eighteen (18) and not a
     party to the within cause; that my business address is 2304 Huntington Drive, Suite 210, San Marino,
 3   CA 91801 and that on the date set out below I served a true copy to the attached:
 4          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES, DECLARATORY
            AND INJUNCTIVE RELIEF
 5
            On the following interested parties at the addresses set forth below:
 6
            Ryan Tyz                                      Attorneys for Defendant
 7          Sean K. Apple
 8          TYZ Law Group PC
            4 Embarcadero Center, 14th Floor
 9          San Francisco, CA 94111
            ryan@tyzlaw.com
10          sapple@tyzlaw.com
11
12
            By the following method:
13
          BY OVERNIGHT MAIL: I am readily familiar with the firm’s practice of
14         collection and processing correspondence, pleadings, and other matters for
           overnight mailing with the United States Postal Service. In the ordinary course of
15         business, the correspondence would be deposited with the United States Postal
           Service on that same day with postage thereon fully prepaid at Pasadena, California
16         in the ordinary course of business. I am aware that on motion of the party served,
           service is presumed invalid if the postal cancellation date or postage meter date is
17         more than one day after date of deposit for mailing in affidavit.

18        BY EMAIL: I electronically transmitted a copy of said document(s) to the email
           addressee(s) referenced above.
19
          BY PERSONAL SERVICE: I personally delivered such envelope by hand to the
20         offices of the addressee(s).

21         I declare under penalty of perjury that the above statements are true and correct.
           This statement is executed on September 1, 2021 in San Marino, California.
22
23
24                                                  Devin H. Fok, Esq.
                                                    Attorney For Plaintiff
25
26
27


                    FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF- 20
